Citation Nr: 1242316	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-43 237	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the upper and lower extremities.  

2.  Entitlement to service connection for peripheral vascular disease of the upper and lower extremities secondary to cold injuries.  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to cold injuries.  

4.  Entitlement to service connection for headaches secondary to cold injuries. 

5.  Entitlement to service connection for vertigo with dizziness and nausea secondary to cold injuries.

6.  Entitlement to service connection for tinea pedis secondary to cold injuries.  

7.  Entitlement to service connection for onychomycosis secondary to cold injuries.  

8.  Entitlement to service connection for sinusitis also claimed as allergic rhinitis to include as secondary to cold injuries.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1954 to October 1957.  He also served in the Texas Army National Guard from January 1979 to May 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in October 2001 and in November 2004 of a Department of Veterans' Affairs (VA), Regional Office (RO).

In July 2009 and April 2011, the Board remanded the claims for further development.   As a result of the additional development, the claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND

The Veteran seeks service connection for residuals of cold injuries, which he asserts are related to cold exposure in Korea during the winter of 1955 and 1956 and the winter of 1956 and 1957. 

For the period of active duty, the Veteran served in the 3rd Engineer Battalion in Korea, but his service medical and personnel records have been destroyed by a fire and cannot be reconstructed. 

In its remand in April 2011, the Board requested a unit history or Lessons Learned for the Headquarters and Service Company, 3rd Engineer Battalion (C) in Korea during the time periods from February 1955 to August 1956 and November 1956 to October 1957.  

In April 2012 the service department reported that the National Archives and Records Administration (NARA) was unable to locate copies of unit records of the 3rd Engineer Battalion from "January ? to December 1956.  It is unclear whether the search targeted the specified time periods as directed by the Board.  Also, in its response, the service department recommended a search of morning reports.  

As additional sources of information have been identified and as VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless the records sought do not exist or that further efforts to obtain the records would be futile, the case is REMANDED for the following action:

1.  Request from the service department or other appropriate federal custodian of records the unit history and lessons learned of Headquarters and Service Company, 3rd Engineer Battalion (C) in Korea, specifically, from February 1955 to April 1955, from December 1955 to February 1956, and from December 1956 to February 1957. 




If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Request from the service department or other appropriate federal custodian of records the morning and sick reports of Headquarters and Service Company, 3rd Engineer Battalion (C) in Korea, specifically, from February 1955 to April 1955, from December 1955 to February 1956, and from December 1956 to February 1957. 

If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).   

3.  After the above development is completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



